179 F.2d 704
ROYAL INS. CO., LIMITEDv.MARTINOLICH.
No. 12949.
United States Court of Appeals Fifth Circuit.
February 6, 1950.

R. A. Wallace, Gulfport, Miss., for appellant.
S. E. Morse, Gulfport, Miss., Louis Hengen, Biloxi, Miss., for appellee.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
As the appellant did, in Home Insurance Co. of New York v. Sherrill, 5 Cir., 174 F.2d 945, this appellant comes here complaining solely of the insufficiency of the evidence to support a verdict and judgment that plaintiff was entitled to a recovery under the policy.


2
Here, as there, appellant urges that the testimony of the plaintiff, that before any water damage took effect, the damage to the full amount insured had already been done by the wind, is not only refuted by all the other testimony, but made incredible by the undisputed facts, so that it cannot support the verdict.


3
Here, as there, we hold that the question upon the record was a question of fact for the jury, and that the judgment must be


4
Affirmed.